 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    LAWRENCE CHRISTOPHER SMITH,                       No. 1:18-cv-00852-NONE-BAM (PC)
12                       Plaintiff,                     ORDER DENYING PLAINTIFF’S MOTION
                                                        FOR RECONSIDERATION OF
13           v.                                         MAGISTRATE JUDGE’S RULING AND
                                                        RENEWED MOTION FOR PROTECTIVE
14    WEISS, et al.,                                    ORDER
15                       Defendants.                    (Doc. No. 41)
16

17   I.     Procedural History

18          Plaintiff Lawrence Christopher Smith is a state prisoner proceeding pro se and in forma

19   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983.

20          On May 23, 2018, the assigned magistrate judge issued findings and recommendations in

21   Smith v. Chanelo (“Smith I”), Case No. 1:16-cv-01356-NONE-BAM (PC), recommending that:

22   (1) the action proceed on plaintiff’s first amended complaint only as to his excessive force claim

23   against defendants Sotelo, P. Chanelo, D. Wattree, K. Hunt, L. Castro, A. Gonzalez, E. Ramirez,

24   and R. Rodriguez, on March 13, 2013; (2) the Court sever the misjoined claims, into three

25   separate cases and such cases be opened, for excessive force with respect to the alleged incidents

26   of: September 9, 2013 against defendant D. Knowlton; November 15, 2013 against defendants E.

27   Weiss, O. Hurtado, and F. Zavleta; and February 6, 2014 against defendants D. Gibbs and D.

28   Hardy; (3) plaintiff’s improperly joined claims of February 4, 2015, February 25, 2015, and
                                                       1
 1   September 2, 2015 be dismissed without prejudice to their re-filing; and (4) plaintiff’s remaining

 2   claims and defendants be dismissed for failure to state a cognizable claim. Smith I, Doc. No. 16.

 3   The Court adopted those findings and recommendations in full on June 20, 2018, and plaintiff’s

 4   misjoined claims were opened as separate actions. (Doc. No. 2.) Accordingly, the instant action

 5   was opened as Smith v. Weiss, Case No. 1:18-cv-00852-NONE-BAM (PC), and proceeds against

 6   Defendants E. Weiss, O. Hurtado, and F. Zavleta with respect to the alleged excessive force

 7   incident of November 15, 2013.

 8          On July 8, 2019, Defendants Hurtado, Weiss, and Zavleta filed an answer to the

 9   complaint. (Doc. No. 19.) The magistrate judge then issued a discovery and scheduling order on

10   July 15, 2019. (Doc. No. 21.) On September 26, 2019, plaintiff moved to amend the complaint

11   and lodged a second amended complaint. (Doc. No. 25.) The magistrate judge denied the motion

12   to amend on October 1, 2019, finding that it was brought in bad faith. (Doc. No. 27.)

13          On August 29, 2019, plaintiff filed a motion for a protective order seeking to quash his

14   video deposition. (Doc. No. 23.) On October 15, 2019, plaintiff filed a motion for relief from

15   judgment/order challenging the magistrate judge’s order denying plaintiff’s motion amend by

16   which he sought to file a second amended complaint. (Doc. No. 28.) On March 2, 2020, the

17   magistrate judge denied the two motions and directed the parties to meet and confer, and agree on

18   a date for plaintiff’s deposition, to be taken on or before April 30, 2020. The discovery deadline

19   was extended to April 30, 2020, and the dispositive motion was extended to July 1, 2020. (Doc.

20   No. 38.)
21          On March 30, 2020, plaintiff filed the instant motion seeking reconsideration of the

22   magistrate judge’s March 2, 2020 order, and a renewed his motion for protective order to quash

23   or stay his deposition pending the court’s resolution of his motion for reconsideration. (Doc. No.

24   41.) Defendants have not yet had an opportunity to file a response, however, the Court finds a

25   response is unnecessary. Plaintiff’s pending motions are deemed submitted. Local Rule 230(l).

26   II.    Motion for Reconsideration
27          Pursuant to Local Rule 303, a party may seek reconsideration of a magistrate judge’s

28   ruling by filing a request for reconsideration by a Judge and serve the request on the magistrate
                                                       2
 1   judge and all parties, specifically designating the ruling, or part thereof, objected to and the basis

 2   for that objection. Local Rule 303(c). The applicable standard of review for such a request is the

 3   “clearly erroneous or contrary to law” standard set forth in 28 U.S.C. § 636(b)(1)(A). See Fed. R.

 4   Civ. P. 72(a).

 5          A.        Denial of Motion for Protective Order

 6          In his motion for reconsideration, plaintiff contends that the magistrate judge’s denial of

 7   his motion for protective order, which requested that defendants be barred from taking plaintiff’s

 8   deposition absent a showing of good cause, constitutes clear error. Primarily, plaintiff argues that

 9   a deposition in this matter is futile, as he is entitled to summary judgment as a matter of law based

10   on his pleadings and a “Crime Report” regarding the November 15, 2013 incident placed at issue

11   in this action. Plaintiff therefore argues that his deposition is unnecessary and merely a fishing

12   expedition, meant to harass him and to force him to continue being housed at California State

13   Prison – Corcoran, all of which constitutes good cause for the issuance of the protective order he

14   requests. (Doc. No. 41, pp. 3–4.)

15          The magistrate judge originally construed plaintiff’s motion as an argument that he should

16   not be required to participate in his deposition because he did not have his legal files to produce

17   the documents requested or to prepare for his deposition, rather than a wholesale refusal to

18   engage in his deposition. (Doc. No. 38, p. 4.) However, as set forth in his motion for

19   reconsideration, plaintiff now appears to be refusing to participate in any deposition, on the

20   ground that he is entitled to summary judgment on the pleadings, and that any discovery
21   conducted in this action would therefore be futile. (Doc. No. 41.)

22          Plaintiff is obviously incorrect. Plaintiff’s belief that the allegations presented in his

23   pleadings, without more, should result in the granting of summary judgment in his favor, does not

24   relieve him of the obligation to participate in discovery as required by the Federal Rules of Civil

25   Procedure. Plaintiff brought this civil action and defendants are clearly entitled to take his

26   deposition. Plaintiff is simply unreasonably refusing to cooperate in that regard. Although
27   plaintiff should be provided with his legal documents to allow him to adequately prepare for his

28   deposition, there is no indication in the instant motion that a lack of legal documentation or
                                                         3
 1   preparation prevented plaintiff from being deposed. Instead, plaintiff argues, without any

 2   support, that the taking of his deposition would be futile and constitute harassment. The court

 3   rejects that argument in its entirety. If plaintiff continues to fail to cooperate with discovery, this

 4   action may be subject to terminating sanctions due to plaintiff’s failure to obey a court order and

 5   failure to cooperate in discovery. See Fed. R. Civ. P. 37(b)(2)(a)(v).

 6          Plaintiff’s mere disagreement with the magistrate judge’s ruling on his request for the

 7   issuance of a protective order, as discussed above, is similarly not sufficient to meet the “clearly

 8   erroneous or contrary to law” standard set forth in 28 U.S.C. § 636(c). Plaintiff’s request for

 9   reconsideration of this ruling will therefore be denied.

10          B.      Denial of Motion for Relief from Judgment/Order

11          In support of his request for reconsideration of the magistrate judge’s denial of his motion

12   for relief from judgment/order, plaintiff raises two main arguments. First, plaintiff contends that

13   both the district judge and the magistrate judge assigned to this case are biased and should not

14   preside over the instant action. Plaintiff then argues that any deficiencies in his pleadings are a

15   result of the actions of defendants and their counsel in obstructing his access both to the courts

16   and to adequate nutrition. (Doc. No. 41.)

17          On these grounds, plaintiff requests relief in the form of a protective order prohibiting

18   defendants from conducting any deposition of him, by video or otherwise, and granting plaintiff

19   permission to lodge a first amended complaint to include a viable claim of conspiracy against

20   defendants pursuant to Federal Rule of Civil Procedure 22(a). (Id. at 6.)
21                  1.      Alleged Bias of Assigned Judges

22          In this motion, plaintiff appears to argue that U.S. District Judge Lawrence J. O’Neill, the

23   district judge previously assigned to the instant action, was prohibited from adjudicating this

24   action (in addition to Smith v. Chanelo and the subsequent severed actions, discussed above) due

25   to his bias against plaintiff and pursuant to 18 U.S.C. § 451.1 Plaintiff claims that Judge O’Neill

26   1
       The Court notes that there is no 18 U.S.C. § 451. Plaintiff may have intended to cite to 28
27   U.S.C. § 455 regarding “[d]isqualification of justice, judge, or magistrate judge,” however the
     lack of an accurate citation to statutory authority does not change the Court’s analysis of this
28   issue.
                                                         4
 1   was a witness to alleged misconduct by defense counsel in one of plaintiff’s prior actions, and

 2   therefore was privy to disputed material facts that were relevant to plaintiff’s later cases. (Doc.

 3   No. 41, p. 5.)

 4           Plaintiff further argues that U.S. Magistrate Judge Barbara A. McAuliffe is also biased,

 5   and alleges that the referral of his severed actions to her and Judge O’Neill were retaliatory, as

 6   evidenced by Judge McAuliffe’s rulings in the severed actions. Plaintiff contends that Judge

 7   McAuliffe has repeatedly been made aware, through plaintiff’s pleadings, of the conspiracy

 8   between defendants and their counsel to deny and violate plaintiff’s rights, but has nonetheless

 9   repeatedly failed to act and has even gone so far as to act as counsel for defendants on several

10   occasions in the various actions. Plaintiff argues that this establishes a bias by Judge McAuliffe

11   that is in violation of federal law. (Id.)

12           A magistrate judge must disqualify himself or herself if their “impartiality might be

13   reasonably questioned,” 28 U.S.C. § 455(a), or if the magistrate judge “has a personal bias or

14   prejudice concerning a party, or personal knowledge of disputed evidentiary facts concerning the

15   proceeding,” 28 U.S.C. § 455(b)(1). “[J]udicial rulings or information acquired by the court in its

16   judicial capacity will rarely support recusal.” United States v. Johnson, 610 F.3d 1138, 1147 (9th

17   Cir. 2010) (citing Liteky v. United States, 510 U.S. 540, 555 (1994)). The objective test for

18   determining whether recusal is required is whether a reasonable person with knowledge of all the

19   facts would conclude that the judge’s impartiality might reasonably be questioned. Johnson, 610

20   F.3d at 1147 (quotation marks and citation omitted); Pesnell v. Arsenault, 543 F.3d 1038, 1043
21   (9th Cir. 2008). “Adverse findings do not equate to bias,” Johnson, 610 F.3d at 1147.

22           To the extent plaintiff is requesting recusal of District Judge O’Neill, that request is

23   denied as moot, since Judge O’Neill is no longer an active district judge nor is he now presiding

24   over this action.

25           As to Judge McAuliffe, as discussed above, plaintiff’s primary objection to Judge

26   McAuliffe’s assignment to this action is that she has repeatedly issued orders ruling against him.
27   However, this is not sufficient to show personal bias or prejudice by the assigned judicial officer.

28   Plaintiff’s belief that Judge McAuliffe is biased against him and that she has acted as counsel on
                                                         5
 1   behalf of defendants does not make recusal either necessary or appropriate under § 455. Clemens

 2   v. U.S. Dist. Ct. for Cent. Dist. of Cal., 428 F.3d 1175, 1180 (9th Cir. 2005) (noting that

 3   speculative allegations of bias are not sufficient to warrant recusal). As such, any request for

 4   recusal with respect to Magistrate Judge McAuliffe will also be denied.

 5                  2.      Access to Courts and Adequate Nutrition

 6          Plaintiff next argues that it is a fact that defendants and their counsel have repeatedly

 7   obstructed his access to the courts by either actively participating in the destruction of his legal

 8   property or allowing prison staff to repeatedly deny him access to the prison law library. Further,

 9   plaintiff alleges that his cognitive reasoning ability has been impaired by denials of adequate

10   nutrition and medical care, and therefore any deficiencies in his complaint pursuant to Federal

11   Rule of Civil Procedure 15 and 22(a) regarding defendants’ conspiracy to deny and violate his

12   constitutional rights is excusable neglect on his part. (Id. at 5–6.) Plaintiff alleges that he became

13   extremely sick while housed at CSP-Corcoran, and as a result he continues to suffer from an

14   extreme inability to fully concentrate. (Id. at 7.)

15          The Court finds no merit to these allegations advanced by plaintiff. Exhibits attached to

16   plaintiff’s complaint reveal that he filed an inmate administrative appeal on November 4, 2019,

17   alleging that he had been denied physical access to the facility law library since his arrival at the

18   institution on June 28, 2019. (Id. at 8.) However, in the First Level response to his appeal, it

19   appears that the law library records revealed that plaintiff was granted physical access to the law

20   library on September 18, September 25, and October 2, 2019, but that plaintiff refused the access
21   offered to him. Thereafter, plaintiff physically attended the law library on November 20 and

22   December 11, 2019, and January 8, 2020. (Id. at 11.) Aside from plaintiff’s unsupported

23   allegations to the contrary, it appears to the Court that plaintiff has not been denied access to the

24   law library at his institution of confinement.

25          Plaintiff has also attached patient education materials regarding “Anemia, Nonspecific,”

26   apparently in support of his contention that he has been denied access to adequate nutrition, thus
27   impairing his ability to litigate this action. (Id. at 14–15.) However, the attached document does

28   not specify the cause of plaintiff’s anemia (at least nine common causes of anemia are listed, only
                                                           6
 1   one of which references nutrition). Moreover, plaintiff’s health conditions, which are being

 2   raised by him for the first time in the instant motion, do not provide a basis for a finding that the

 3   magistrate judge’s ruling was “clearly erroneous or contrary to law.”

 4   III.   Motion for Protective Order or Stay of Discovery

 5          Finally, plaintiff renews his motion for a protective order, or for a stay of discovery (his

 6   deposition) on the grounds that his motion for reconsideration is pending before the court for

 7   decision. (Doc. No. 41, p. 17.) Plaintiff states that on March 11, 2020, pursuant to the magistrate

 8   judge’s order, defense counsel contacted plaintiff via telephone and notified plaintiff of counsel’s

 9   intent to conduct a deposition of plaintiff on April 16, 2020. Plaintiff informed defense counsel

10   of his intent to file a motion for a protective order. Defense counsel offered to assist in locating

11   plaintiff’s legal documents for forwarding to plaintiff’s current institution of confinement, also as

12   directed by the magistrate judge’s order, but plaintiff instructed counsel that this would be futile,

13   because plaintiff had been informed by prison officials that he would be sent back to Pelican Bay

14   State Prison, where plaintiff’s legal documents are apparently already located. Plaintiff informed

15   defense counsel that he would prefer to address this issue once he was back at Pelican Bay and, if

16   needed, plaintiff would request defense counsel’s assistance from there. Defense counsel agreed,

17   at plaintiff’s request, to immediately forward to him a conformed copy of the “Crime Report”

18   generated on November 15, 2013. (Id. at 21.)

19          Because the Court is resolving plaintiff’s motion for reconsideration in this order,

20   plaintiff’s request for a protective order or for a stay of discovery on the basis that his motion
21   remains pending before the court for decision will be denied as moot.

22          Plaintiff further argues that the issuance of a protective order is warranted because the

23   Ninth Circuit has previously found good cause to deny discovery where a complaint did not raise

24   factual issues that required discovery for its resolution, citing Rae v. Union Bank, 725 F.2d 478,

25   487 (9th Cir. 1984). To the extent plaintiff is again arguing that defendants should not be

26   permitted to take his deposition on the ground that his pleadings provide sufficient evidence to
27   warrant the granting of summary judgment in his favor, the Court remains unpersuaded. The

28   cited case is inapplicable to the instant action. In Rae the Ninth Circuit concluded that a stay of
                                                        7
 1   discovery was appropriate where the district court ultimately found that the plaintiff’s federal

 2   claims were wholly insubstantial and frivolous and dismissed them without leave to amend. Rae,

 3   725 F.2d at 479. At this juncture, in this case, a ruling of summary judgment solely on the basis

 4   of the pleadings would be premature since discovery is warranted in light of the factual

 5   allegations of the complaint.

 6   IV.      Conclusion

 7            As the magistrate judge warned in the order denying plaintiff’s motions for a protective

 8   order and for relief from judgment/order, plaintiff’s repetitive, misnamed, overlapping, and

 9   otherwise harassing filings waste this court’s limited resources and delay the resolution of this

10   action. The instant motion, wherein plaintiff is again attempting to abdicate his responsibility to

11   participate in discovery and to renew his repeatedly rejected request to file a further amended

12   complaint in this action, is no exception. Plaintiff is once again warned that the filing of

13   additional baseless motions, including motions for reconsideration which merely repeat

14   arguments already raised before the magistrate judge, will likely subject him to the imposition of

15   sanctions, up to and including terminating sanctions. Furthermore, plaintiff’s failure to cooperate

16   in the taking of his deposition may also result in the imposition of terminating sanctions, due to

17   plaintiff’s failure to obey a court order and failure to cooperate in discovery.

18            For the reasons stated above, IT IS HEREBY ORDERED as follows:

19            1. Plaintiff’s motions for reconsideration and motion for protective order, (Doc. No 41),

20                  are DENIED;
21            2. Plaintiff’s deposition shall be taken on or before April 30, 2020; and

22            3. This matter is referred back to the assigned magistrate judge for further proceedings

23                  consistent with this order.

24   IT IS SO ORDERED.
25
           Dated:     April 3, 2020
26                                                       UNITED STATES DISTRICT JUDGE

27

28
                                                        8
